DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application filed 25 November 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Originally filed Claims 1-20 have been cancelled and a new set of submitted Claims 19-38 are currently pending and have been examined.  The Information Disclosure Statement filed 25 November 2020 has been considered by the Examiner.  A signed copy is enclosed with this Office Action.

Inventorship

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 



Claims 19-38 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO' s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 26-38 are each focused to statutory categories namely, “system; non-transitory computer readable medium” sets.  However, “method” claims 19-25 do not recite any computer architecture components in at least the body of independent Claim 19 to support the claim limitations, meaning a person could be manually manipulating the data with pencil/pen to paper while performing the step limitations.  Applicants are advised to amend Claim 19-25 with the same computer components recited in independent system Claim 26 into the body of the claim limitations.  Despite this failure to pass Step 1, the Examiner proceeds to the next steps of the analysis.
Step 2A:  Prong One: Claims 19-38 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
receiving a first time value and a first product identifier associated with a first product being placed, by a purchaser, in an online shopping cart of a first merchant;
storing a transaction record comprising the first time value and the first product identifier; 
receiving a second time value and a second product identifier associated with a purchase transaction reflecting a purchase of a second product by the purchaser; 
determining that the first product identifier and the second product identifier identify matching products; 
storing a time difference between the first time value and the second time value; 
updating the transaction record to include one or more of the second time value and the second product identifier” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO' s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity –advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract 
	Prong Two:  Claims 19-38: The judicial exception is not integrated into a practical application because the claims as a whole describe how to, generally generate consumer analytics for products placed in online shopping carts.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity –advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicant's published Specification ¶' s 3-5, 25-28) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO' s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.  However, in at least paragraphs 32-51 may provide statutory support for the judicial exception (abstract idea) disclosed in the instant specification.  Applicants are encouraged to schedule an interview to discuss a strategy to overcome this rejection.
Step 2B: Claims 19-38 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  As currently recited, the additional elements of “computing devices; general-purpose central processing unit”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.  However, in at least paragraphs 32-51 may provide statutory support for the judicial exception (abstract idea) disclosed in the instant specification.  Applicants are encouraged to schedule an interview to discuss a strategy to overcome this rejection. 
the system” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int' l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffiths (US 2012/0166268).

With regard to Claims 19, 26, and 32, Griffiths teaches a computer-implemented method/system/non-transitory computer-readable medium/a data storage device storing instructions/non-transitory computer readable medium storing instructions that, when executed by one or more processors (see at least paragraphs 9, 60), cause the one or more processors to perform generating consumer analytics for products placed in online shopping carts (monitoring the consumer’s actions online; when a consumer adds a product to an online shopping cart) (see at least paragraphs 9, 60), comprising: 

receiving a first time value (consumer can receive coupons and special sales offers that expire after a set time and typically a consumer needs to keep track of these incentives in order to benefit from the offers before their expiration) and a first product identifier (products) associated with a first product being placed, by a purchaser in an online shopping cart of a first merchant (merchant) (see at least paragraphs 7-9); 

storing a transaction record comprising the first time value and the first product identifier (Information about the incentive, such as a confirmation that it applies to an order, can be displayed in various ways, places, and times during a consumer transaction. For instance, a ship-bill page can display information to a consumer anywhere within its text or displays. For instance, the ship-bill page or any other page shown can display a billing price which reflects the application of the incentive. In one embodiment of the invention, a product is listed with a line struck through the original price and a discounted price displayed nearby) (see at least paragraph 53);
 
receiving a second time value and a second product identifier associated with a purchase transaction reflecting a purchase of a second product by the purchaser (a tracking engine monitors the consumer and when the consumer visits a specified number of webpages of the online store, the incentive is presented to the consumer. Factors that may contribute to the incentive offer being triggered may include the number of products the consumer looks at while browsing the online store, the number of times the consumer has visited that particular online store or certain pages on the store site, the number of products the consumer has previously purchased from the online store, by visiting a predetermined product page, and the total amount the consumer has previously spent at the online store) (see at least paragraphs 65-69);
 
determining that the first product identifier and the second product identifier identify matching products (parameters; information associated with one or more products which a consumer has in their online shopping cart ; The consumer may be 
 
storing a time difference between the first time value and the second time value (a tracking engine monitors the consumer and when the consumer visits a specified number of webpages of the online store, the incentive is presented to the consumer. Factors that may contribute to the incentive offer being triggered may include the number of products the consumer looks at while browsing the online store, the number of times the consumer has visited that particular online store or certain pages on the store site, the number of products the consumer has previously purchased from the online store, by visiting a predetermined product page, and the total amount the consumer has previously spent at the online store) (see at least paragraphs 65-69);
 
updating the transaction record to include one or more of the second time value and the second product identifier (a tracking engine monitors the consumer and when the consumer visits a specified number of webpages of the online store, the incentive is presented to the consumer. Factors that may contribute to the incentive offer being triggered may include the number of products the consumer looks at while browsing the online store, the number of times the consumer has visited that particular online store or certain pages on the store site, the number of products the consumer has previously purchased from the online store, by visiting a predetermined product page, and the total amount the consumer has previously spent at the online store; updating a data file in a 
comparing the time difference to a predetermined period of time (see at least paragraphs 65-69); 
updating the transaction record with a status indicator based at least in part on the comparing the time difference to the predetermined period of time (see at least paragraphs 65-69);
appending a status indicator to the transaction record, the status indicator indicating one of:  (1) an abandonment and (2) a delayed conversion of the product placed in the online shopping cart based at least in part on the comparing (see at least paragraphs 45, 65-69).With regard to Claims 21, 27, and 31, Griffiths teaches: determining a tracking identifier associated with a user device, the user device associated with the purchaser (see at least paragraph 69).With regard to Claims 20, 27, and 33, 34, Griffiths teaches wherein the tracking identifier associated with the user device is one of a primary account number (PAN), a device identification (ID), and an email address (see at least paragraph 69).

With regard to Claims 23 and 36, teaches wherein the determining that the first product identifier and the second product identifier identify matching products is based on a matching characteristic of the first product and a matching characteristic of the second product, the matching characteristics based on one or more of: a model number, a part number, a stock keeping unit (SKU), and an international standard book number (ISBN) of the product.  (see at least paragraphs 24, 42).With regard to Claims 24, 30, and 37, Griffiths teaches: 
receiving an indication that the purchaser completed the purchase transaction reflecting the purchase of the second product at a second merchant's forum (see at least paragraphs 65-67, 73); 
updating the transaction record with a status indicator based at least in part on the indication that the purchaser completed the purchase transaction at the second merchant's forum; sending the updated transaction record to the receiving entity (see at least paragraphs 65-67, 73).With regard to Claims 25, 31, and 38, Griffiths teaches wherein the second merchant's forum is one of an online store and a brick-and-mortar store (see at least paragraphs 3, 9, 35).
Conclusion
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623